Citation Nr: 1032801	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO. 98-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for shell fragment wound 
(SFW) scar of the right thigh, currently rated as 10 percent 
disabling, to include whether a separate rating is required for 
associated muscle injury.

2.  Entitlement to an increased (compensable) rating for SFW scar 
of the right upper abdomen, to include whether a separate rating 
is required for associated muscle injury.

3.  Entitlement to an increased (compensable) rating for SFW scar 
of the left thigh, to include whether a separate rating is 
required for associated muscle injury.

4.  Entitlement to an increased rating for SFW of the left knee 
with arthritis, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for SFW of the left knee 
with instability, currently rated as 10 percent disabling.

6.  Entitlement to service connection for a right ankle 
disability, including as secondary to the service-connected left 
knee SFW.

7.  Entitlement to service connection for a right knee 
disability, including as secondary to the service-connected left 
knee SFW.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1965 through 
February 1969. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that in its October 2008 Decision/Remand, it 
referred the issue of whether the Veteran is entitled to a total 
disability rating based upon individual unemployability (TDIU). 
On further review, it is clear that the Veteran was granted TDIU 
effective August 3, 2000, by way of the October 2001 rating 
decision. The Board, therefore, will not further consider this 
claim.

The issue of entitlement to a separate evaluation for muscle 
injury associated with a SFW scar, left thigh, service connection 
for right knee and right ankle disabilities, including as 
secondary to the service-connected left knee SFW, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is receiving the maximum schedular rating for his 
shell fragment wound (SFW) scar of the right thigh, and there is 
no evidence that he has required frequent hospitalizations for 
treatment, or that the right thigh scar has resulted in marked 
interference with employment.

2. The evidence of record does not show that the SFW scar of the 
right upper abdomen is poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration, or 
that it is unstable or painful on examination, or that it 
contributes to limitation of function of any effected joint.

3. The evidence of record does not show that the SFW scar of the 
left thigh is poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration, or that it is 
unstable or painful on examination, or that it contributes to 
limitation of function of any effected joint.

4. The Veteran's left knee flexion was not limited to 30 degrees, 
and extension was not limited to 15 degrees at any time during 
the course of this appeal. 

5. Competent evidence, including both medical records and 
credible lay testimony, shows that the Veteran experiences some 
left knee instability manifested by occasional falls, but not 
regularly or frequently.

6. Medical evidence of record does not show a diagnosis related 
to muscle damage as a result of the Veteran's SFW injuries.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for SFW scar of the right 
thigh is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Code (DC) 7803, 7804, 7805 (effective prior to 
and from Aug. 30, 2002).

2. The criteria for a compensable rating for SFW scar of the 
right upper abdomen are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7803, 7804, 7805 
(effective prior to and from Aug. 30, 2002).

3. The criteria for a compensable rating for SFW scar of the left 
thigh are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.118, DC 7803, 7804, 7805 (effective prior 
to and from Aug. 30, 2002).

4. The criteria for a rating in excess of 10 percent for SFW of 
the left knee with arthritis are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, DC 
5314-5010 (2009).

5. The criteria for a rating in excess of 10 percent for SFW of 
the left knee with instability are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, 
DC 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish an increased rating for his 
service connected scars related to shell fragment wounds to the 
right thigh, right upper abdomen, and left thigh, as well as an 
increased rating for the shelf fragment wound to the left knee 
both with arthritis and with instability. These disabilities were 
initially service connected by way of the June 1969 rating 
decision. The Veteran filed a claim for an increased rating in 
August 1996 and in the February 1997 rating decision, presently 
under appeal, the issues were separated out into the disabilities 
as noted in the case caption above. The Veteran appealed the 
current ratings.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded history. 
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

Scars

The criteria for rating the skin were revised, effective August 
30, 2002. From the effective date of those changes, the Veteran 
is entitled to ratings under the revised criteria. VAOPGCPREC 3-
2000. The Board notes that the skin rating criteria were also 
recently revised effective October 23, 2008. 73 Fed. Reg. 54708 
(Sept. 23, 2008). However, the announcement of the final most 
recent regulation specifically states that the new criteria apply 
"to all applications for benefits received by VA on or after 
October 23, 2008" and that a Veteran rated under the skin 
criteria prior to that date may request review under these 
clarified criteria. The Veteran's claim was filed in August 1996. 
As the Veteran's claims for increase were received prior to 
October 23, 2008, it is not necessary for the Board to consider 
the criteria in effect from October 23, 2008, in adjudicating his 
claims.

Scars, other than those on the head, face, or neck, are rated 
under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Rating any of the scar residual disabilities discussed below 
under either DC 7801 or 7802 would be inappropriate as none of 
the scar residuals are shown to be the result of burns (criteria 
effective prior to August 30, 2002) or to be deep (associated 
with underlying tissue damage) or to cause limitation of motion 
(see medical records described below), and it is not shown that 
any superficial scar encompasses an area of 144 square inches 
(criteria effective from August 30, 2002). Hence, these DCs will 
not be addressed further.

Effective prior to August 30, 2002, a 10 percent rating was 
assigned for superficial scars that were poorly nourished, with 
repeated ulceration, or that were tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, DC 7803 and 7804. 10 percent is 
the maximum schedular rating under these criteria.

From August 30, 2002, a 10 percent rating is authorized for 
superficial, unstable scars. 38 C.F.R. § 4.118, DC 7803. A Note 
following this code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the skin 
over the scar. A 10 percent rating is authorized for superficial 
scars that are painful on examination. 38 C.F.R. § 4.118, DC 
7804. Notes following DCs 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage. 10 percent is the maximum schedular rating under 
these criteria as well.

Both prior to and from August 30, 2002, DC 7805 has provided that 
other scars will be rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118.

The Veteran was initially service connected for multiple SFW 
scars of the right upper abdomen, left knee, and left and right 
thigh under DC 7805. See June 1969 rating decision. He was 
awarded a noncompensable rating. In August 1996, he filed this 
claim for an increase. The February 1997 rating decision 
continued the noncompensable rating for the SFW scars of the 
right upper abdomen and left and right thighs, and awarded a 
separate rating for the left knee for the limitation of function, 
which is discussed below. The Veteran disagreed with the 
noncompensable rating for the scars to the right upper abdomen 
and left and right thighs. In October 2000, the RO awarded a 10 
percent rating for the right thigh scar under DC 7804, and 
continued the noncompensable rating for the left thigh and right 
upper abdomen. By way of the February 2005 rating decision, the 
RO awarded separate ratings for dysesthesia, left side of face, 
secondary to the SFW, and for the ventral hernia that occurred 
due to the SFW. The Veteran did not appeal these awards, however 
has continued his appeal of the ratings related to the right 
thigh scar and the scar of the left thigh and right upper 
abdomen.

The November 1996 VA examination report shows that the examiner 
described the Veteran's scars as follows: "There is a 10 cm, 
depressed, retracted well-healed, disfiguring scar on the 
anteromedial aspect of the right thigh. Auscultation of this scar 
reveals no underlying bruits. There is also a 1.5 cm x 1.2 cm, 
macular, pale scar on the extensor aspect of the left thigh 
situated about 8 cm superior to the upper margin of the left 
patella." The examiner also noted that these have "minimal 
subjective complaints. These minimal complaints were not 
described with particularity in the report.

At his February 1998 RO examination, the Veteran described his 
scars as one on his abdomen that is 8 to 9 inches long, and one 
on his right thigh "about the size of your fist." He also 
reported that these scars are painful all the time. The most 
troublesome areas were the right thigh and the hernia, which 
again is separately service connected. See hearing transcript at 
pages 9-10. A handwritten VA treatment note near the same time 
made mention of tenderness along the abdominal scars, but related 
that to the hernia.

In August 2000, the Veteran was afforded another VA examination. 
Physical examination at that time revealed an abdominal scar 
measuring 29 cm, and an entry wound on the right thigh measuring 
7.5 x 2 cm with dimpling and mild tissue loss. The left hip also 
had a 3.0 cm diameter entry scar with no exit wound. All scars 
were reported to be well healed, not complicated, and non-tender.

In December 2004, the right thigh scar was reported as painful 
and sore, and the right upper abdomen and left thigh scars were 
noted as tender with occasional sharp pain. The abdominal scar 
was reported to be "about 16cm by 0.5 cm" with no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
Keloid formation, hypopigmentation, abnormal texture or 
limitation of motion. Another abdominal scar was noted to be 
"depressed measuring about 26 cm by 0.75 cm with tenderness, 
disfigurement, ulceration, instability, hyperpigmentation of less 
than six square inches and abnormal texture of less than six 
square inches. There is no adherence, tissue loss, Keloid 
formation, hypopigmentation or limitation of motion related to 
this scar."  The right thigh scar was reported as level and 
measuring about 8.0 cm by 1.5 cm with no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
Keloid formation, hypopigmentation, hyperpigmentation, abnormal 
texture or limitation of motion. And, the left thigh scar was 
noted as 1.5 cm by 1.0 cm with no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, Keloid 
formation, hypopigmentation, hyperpigmentation, abnormal texture 
or limitation of motion. See December 2004 VA examination.

At his January 2006 Travel Board hearing the Veteran testified 
that the abdominal scar is painful and "leaks." See hearing 
transcript at page 16. He also stated that the scar "festers up 
and scabs over" periodically. Id. With regard to the left thigh 
scar, the Veteran stated that it is painful if it is pushed on. 
Id. at page 19.

Following the Board hearing and a subsequent remand, the Veteran 
again underwent VA examination. At the time of the November 2006 
VA examination, the Veteran reported that his "scars do not 
bother him." This most recent physical examination described the 
scars as follows:

Right inner upper thigh: There is an 8.5-cm long and 
2.5-cm wide transverse lesion with a central defect 
that is well healed, but it is raised and brown. There 
is peripheral atrophy. There does not appear to be any 
limitation of motion or function with this scar, and 
the raised area in the central defect appears to be 
slightly deep. Non-tender to palpation. No adherence 
to underlying tissue, no shininess, no scaliness, no 
instability, no ulceration, no skin breakdown, no 
depression on palpation, no hypopigmentation, no 
induration, no inflexibility, no limitation of motion 
or function caused by scar, no keloid, no edema, no 
inflammation, no muscle atrophy.

Left upper thigh anteriorly: There is a circular 
lesion that is pale. It measures 1.2 cm by 2.5 cm with 
central hypopigmentation. Non-tender to palpation. No 
adherence to underlying tissue, no irregular texture. 
No atrophy, no shininess, no scaliness, no 
instability, no ulceration, no skin breakdown, no 
elevation or depression on palpation, no 
hyperpigmentation, no induration, no inflexibility, no 
limitation of motion or function caused by scar, no 
keloid, no edema, no inflammation, no muscle atrophy.

Right upper abdomen: There is a vertical scar that is 
3 cm long and 0.2 cm wide. Non-tender to palpation. No 
adherence to underlying tissue. No irregular texture, 
no atrophy, no shininess, no scaliness, no 
instability, no ulceration, no skin breakdown, no 
elevation or depression on palpation, no 
hypopigmentation, no hyperpigmentation, no induration, 
no inflexibility, no limitation of motion or function 
caused by scar, no keloid, no edema, no inflammation, 
no muscle atrophy.

Right mid abdomen: There is a vertical midline scar 
that measures 14 cm long by 0.5 cm wide from the 
previous exploratory laparotomy. Non-tender to 
palpation. No adherence to underlying tissue, no 
irregular texture, no atrophy, no shininess, no 
scaliness, no instability, no ulceration, no skin 
breakdown, no elevation or depression on palpation, no 
hypopigmentation, no hyperpigmentation, no induration, 
no inflexibility, no limitation of motion or function 
caused by scar, no keloid, no edema, no inflammation, 
no muscle atrophy.

Review of the entire body of medical evidence does not show that 
the SFW scar of either the abdomen or the left thigh more nearly 
approximate the criteria (effective both prior to and from August 
30, 2002) for a compensable rating. For the criteria effective 
prior to August 30, 2002, there is no evidence that the scar 
residuals have been shown to be poorly nourished, with repeated 
ulceration, or to be tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, DCs 7803 and 7804. For the 
criteria effective from August 30, 2002, there is no evidence the 
residual scar has been unstable or painful on examination. Id. 

Specifically, while the Veteran reported pain occasionally at his 
RO and Board hearings, the physical examinations with objective 
findings failed to show that the abdomen and left thigh scars are 
generally painful and tender on examination. The examinations 
were thorough.  There was no evidence of a leaking abdominal 
wound. Again, the symptoms associated with the abdomen are 
compensated for with the separate hernia rating. There is also no 
evidence throughout the appeal period that the scars have caused 
any limitation of function of the affected parts. 
38 C.F.R. § 4.118, DC 7805. 

With regard to the rating for the right thigh scar, the Board 
notes that the Veteran is receiving the maximum schedular rating 
under both the old and new skin criteria. Furthermore, there is 
no evidence that the service-connected right thigh SFW scar, by 
itself, presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
scheduler standards and thus warrant an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1). Although the 
Veteran has undergone numerous examinations to measure the 
severity of his scars, there is no showing he has required 
frequent hospitalizations for treatment. Nor is there any showing 
that the right thigh scar has resulted in marked interference 
with employment. Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination. See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left Knee Arthritis

The Veteran has a 10 percent rating for his shell fragment wound 
to his left knee with arthritis, which his rated under Diagnostic 
Code 5314-5010. The service treatment records show that he 
received multiple shrapnel wounds to his right upper abdomen, 
left knee and left thigh, with a small wound of the right thigh. 
He had a laparotomy, which was "entirely negative."  

The evidence concerning the gunshot wound to the Veteran's thigh 
indicates that this aspect of the injury affected muscle group 
XIV. Muscle group XIV encompasses the muscles of the anterior 
thigh, including the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae femoris. 
The function of muscle group XIV is the extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, tension 
of the fascia lata and iliotibial band, postural support, and 
synchronization of the hip and knee. Diagnostic Code 5314 
provides a 10 percent rating for a moderate injury, a 30 percent 
rating for moderately severe injury, and a 40 percent rating for 
severe injury of this muscle group. 38 C.F.R. § 4.73, Diagnostic 
Code 5314.

At the time of the June 1969 rating decision, VA found that the 
Veteran had no existing residual injuries to that SFW with the 
exception of the scars, which are separately service connected 
and discussed, above. In February 1997, a rating decision allowed 
for a separate 10 percent rating for the arthritis associated 
with the SFW. This rating was assigned under DC 5010, which is 
the rating criteria for traumatic arthritis. The regulation 
instructs the Board to rate traumatic arthritis as degenerative 
arthritis. DC 5003 is the rating criteria for degenerative 
arthritis, and it instructs the rating board to rate on the basis 
of limitation of motion under the appropriate diagnostic codes 
for the specific joint. When, however, the limitation of motion 
of the specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.

The rating criteria relating to limitation of motion of the knee 
allow for a 20 percent rating for flexion limited to 30 degrees 
or extension limited to 15 degrees. See DC 5260 and 5261, 
respectively.

Thus, in order to allow for an increased rating for the Veteran's 
left knee arthritis manifested by limitation of motion and/or a 
muscle injury, the evidence must establish that the injury to the 
muscle is moderately severe in nature and/or that the Veteran's 
flexion is limited to 30 degrees or extension is limited to 15 
degrees.

According to the November 1996 VA examination, the Veteran's knee 
extension was full (to 0 degrees) and his flexion was 145 
degrees. There was no mention of muscle involvement related to 
the SFW in this report. In March 1998, the Veteran's cardiologist 
submitted a report indicating that the Veteran suffered from 
chronic knee pain. A handwritten March 1998 medical record also 
noted degenerative joint disease and swelling of the knees.

An August 2000 VA examination report clearly notes that Muscle 
Groups XIV and XV are involved in the Veteran's SFW injury. 
Again, Muscle Group XIV pertains to the knee. The examiner noted 
in the report that muscle strength was 5/5, but that there is 
muscle herniation at the rectus abdominus musculature with a 4 x 
5cm ventral hernia. The Board notes that this disability is 
separately service connected and not under appeal. Range of 
motion of the left knee was measured as flexion of 120 with pain 
throughout and extension to 0. Pain was noted as the "main 
limitation of motion" and there was no fatigue, weakness, lack 
of endurance or incoordination.

In December 2004, the Veteran was again afforded a VA/QTC 
examination. The Veteran reported pain that occurs constantly. 
Physical examination revealed swelling and tenderness on the left 
knee, with flexion limited to 130 due to pain, and extension to 
0. This report made no mention of muscle involvement related to 
the shell fragment wound.

Following the Board's June 2006 remand, the Veteran was afforded 
another VA examination with regard to this claim. He continued to 
report a constant aching pain, this time described as with an 
average intensity level of 5/10 and "like a toothache," often 
with an "ice pick sensation." Stiffness and swelling were also 
noted. Physical examination revealed no swelling at the time and 
range of motion of extension to 0 and flexion 0 to 132 degrees 
with pain from 100 to 132 degrees. While the pain was noted to 
increase with motion, there was no fatigue, weakness, lack of 
endurance, incoordination, or additional limitation of motion due 
to pain. This VA examiner specifically noted that there "is no 
evidence of any muscle diagnosis or condition related to the 
previous shell fragment wounds. The service [treatment] records 
noted the Veteran with shell fragment wound injuries that 
manifested as residual scars. There was no evidence in the 
service [treatment] records nor on examination of residual muscle 
injuries."

Based upon this review of the record, the Board finds that a 10 
percent evaluation, and no higher, is appropriate for the 
Veteran's residuals of a gunshot wound to the left knee. The 
wound was not noted as through and through in the records, and 
primary residuals were deemed to be, both at the time of the 
injury and in current records, the scarring. 

The Veteran does not have debridement, prolonged infection, 
sloughing of soft parts, or intermuscular scarring of the thigh, 
which would indicate a "moderately severe" muscle injury. In 
fact, there is essentially no evidence of a muscle injury to 
warrant any separate rating under the muscle criteria. As for the 
rating criteria for the knee based upon limitation of motion, the 
evidence fails to show that at any time during this lengthy 
course of appeal was the Veteran's flexion limited to 30 degrees 
or extension is limited to 15 degrees. There is simply no basis 
upon which to grant an increased rating for the service-connected 
left knee.

There is also no evidence of ankylosis, instability, or cartilage 
involvement with the left knee. As such, a separate compensable 
rating is not warranted under the applicable rating criteria for 
those manifestations of a knee disability. 
38 C.F.R. § 4.71a, DC 5256 - 5258. 

The Court has emphasized that when assigning a disability rating, 
it is also necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movements. See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). The provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic arthritis. 
VAOPGCPREC 9-98. In this case, the VA examiners specifically 
noted the Veteran's pain on motion of the left knee, but no 
additional functional loss was reported in any of the VA 
examination reports. The current 10 percent rating compensates 
the Veteran's pain. There is no evidence showing that an increase 
is warranted under either the applicable rating criteria or under 
DeLuca.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application. 
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).



Left Knee Instability

The Veteran receives a 10 percent rating under Diagnostic Code 
5257 for his service connected left knee instability. Under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability which 
is productive of slight impairment of the knee. A 20 percent 
rating is warranted for moderate impairment. A 30 percent rating 
is warranted for severe impairment. Again, this claim was 
received by VA in August 1996. There are many years of medical 
evidence to review in order to determine whether at any time the 
Veteran's left knee instability may be deemed moderate or severe 
such that a higher rating would be warranted.

The November 1996 VA General Medical Examination report shows 
that at that time there was "no laxity of the cruciate or 
collateral ligaments of either knee." At the August 2000 
examination, the Veteran reported instability. The examiner 
described no instability based upon physical examination, 
although it was noted in the diagnosis. The severity of the 
instability is unclear in this report. A review of the outpatient 
treatment records between 2001 and 2005 show no treatment related 
to instability of the left knee. The Veteran was afforded another 
VA examination in December 2004. At that time, there was no noted 
instability related to the left knee disability. The Board does 
acknowledge that the Veteran fell in January 2005 when he slipped 
on ice. See January 2005 private treatment records. The Board 
does make note of this fall, but also notes that there is no 
mention of left knee instability in the reports related to the 
fall.

The Veteran was afforded a Board hearing in January 2006. He 
stated at his hearing that his knee will buckle approximately 
once or twice per month. See hearing transcript at page 21. He 
reported that he does not wear a brace, but does sometimes use a 
walking stick. Id. His wife testified that he has fallen several 
times. Id. at page 22.

At the time of the Veteran's November 2006 VA examination he 
again reported that he did not use any assistive devices such as 
a brace or cane. Physical examination revealed that the knee was 
stable to varus and valgus stresses at 30 degrees. The diagnosis 
following physical examination and x-ray was "mild degenerative 
changes about the knee joints, without evidence for acute 
fracture or subluxation."

While there is clear evidence, including competent lay testimony, 
that the Veteran does experience some left knee instability 
manifested by occasional falls, there is no evidence of 
regularity or frequency of that instability to warrant calling it 
moderate or severe in nature. As such, the 10 percent rating 
currently assigned is appropriate and an increase is not 
warranted.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application. 
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claims. Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case (SOC) 
or Supplemental SOC (SSOC). 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

VA sent the Veteran several letters during the course of this 
appeal informing him of what was necessary to establish his 
claims, what evidence he was expected to provide, and what VA 
would obtain on his behalf. See two November 2004 letters, and 
June 2006 and February 2009 letters to the Veteran. These letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1). The June 
2006 and February 2009 letters satisfied the requirements of 
Dingess v. Nicholson, e.g., as to potential downstream issues 
such as disability rating and effective date. VA's duty to notify 
the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating his 
claim under 38 C.F.R. § 3.159(c), (d). Here, the Veteran's 
statements, his service treatment records and post-service 
treatment records have been associated with the claims folder. 
The Veteran was afforded several VA examinations throughout the 
course of this appeal and the reports are of record. He was also 
afforded Travel Board hearing in January 2006 and the transcript 
is also of record. The Veteran has not notified VA of any 
additional relevant evidence.

VA has done everything reasonably possible to assist the Veteran. 
A remand for further development of these claims would serve no 
useful purpose. VA has satisfied its duties to notify and assist 
the Veteran and further development is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for SFW scar of 
the right thigh is denied.

Entitlement to a compensable rating for SFW scar of the right 
upper abdomen is denied.

Entitlement to a compensable rating for SFW scar of the left 
thigh is denied.

Entitlement to a rating in excess of 10 percent for SFW of the 
left knee with arthritis is denied.

Entitlement to a rating in excess of 10 percent for SFW of the 
left knee with instability is denied.


REMAND

The Veteran is seeking to establish service connection for a 
right knee disability and a right ankle disability, both of which 
he contends are proximately due to his service connected left 
knee. Generally, for service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, entitlement 
to service connection for a particular disability requires 
evidence of the existence of a current disability and evidence 
that the disability resulted from a disease or injury incurred in 
or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 
(1999). Under 38 C.F.R. § 3.310(a), service connection may also 
be granted on a secondary basis for a disability that is 
proximately due to a service- connected disability. And, under 
38 C.F.R. § 3.310(b), any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.

In October 2008, the Board remanded this issue for examination. 
The examiner was to render an opinion as to whether the Veteran's 
right knee disability was proximately due to the service-
connected left knee. In October 2009, the Veteran was contacted 
by telephone by the VA examiner in order for the examiner to 
further discuss the Veteran's disability since the November 2006 
examination. The Veteran reported to the examiner that he had no 
injury to his right knee, and that he believed any current right 
knee disability was due to overcompensating for the pain in his 
left knee and placing most of his weight on his right knee. The 
examiner reported that she was "unable to state whether or not 
the Veteran's right knee condition is proximately due to his 
service-connected left knee disability without resort to mere 
speculation. The Veteran reports a long history of right knee 
problems but there was no evidence found in the claims file 
documenting these problems." The examiner went on to state that 
his right knee diagnosis "could be age-related or wear and tear 
through the years. Without intercurrent or prior medical 
documentation a definitive conclusion is unable to be reached."

This opinion is inadequate for rating purposes. First and 
foremost, a "definitive conclusion" is not required for service 
connection. The question at hand is whether it is as likely as 
not that the Veteran's current right knee disability is 1) 
proximately due to the service-connected left knee disability, 
including due to abnormal weight bearing, or 2) increased in 
severity as a result of the service-connected left knee 
disability, other than due to the natural progress of the 
disease. Because these questions were not answered, the October 
2009 examination report is inadequate for purposes of the issue 
of service connection for a right knee disability.

With regard to the right ankle claim, the October 2009 report was 
also inadequate. The evidence shows that the Veteran had no 
records showing a disability related to the right ankle until 
January 2005 following a slip and fall injury during which the 
Veteran fractured this ankle. See Rockdale Medical Center 
records. The Veteran's contention is that he feel s this injury 
was due to his service-connected left knee disability. In other 
words, he claims that his right ankle fracture is proximately due 
to service-connected left knee in that the left knee disability 
caused the fall that fractured his ankle. See hearing transcript 
at pages 24-25. The October 2009 VA examiner attributes the 
Veteran's current right ankle disability to his slip and fall on 
the ice. This opinion fails to acknowledge the possibility that 
the fall was due to the Veteran's service-connected left knee, 
particularly the service-connected left knee instability. Because 
of this omission of potentially relevant argument and evidence, 
the Board finds the examination report to be inadequate for 
rating purposes. A remand is required so that an addendum may be 
obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the October 2009 VA 
examination report. The addendum should 
address the issue of entitlement to service 
connection for a right knee and right ankle 
disability by addressing the following 
questions:

1)	Is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's right knee degenerative 
arthritis was caused by his service-
connected left knee disability, including 
due to compensating for pain in the left 
knee and/or abnormal weight bearing? 

2)	Has the Veteran's non-service connected 
right knee disability increased in 
severity due to the service-connected left 
knee disability, including due to 
compensating for pain in the left knee 
and/or abnormal weight bearing?

3)	Is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's right ankle fracture 
was caused by his service-connected left 
knee disability, including whether the 
fall that fractured the ankle was as 
likely as not due to the service-connected 
left knee instability?

4)	Has the Veteran's non-service connected 
right ankle disability increased in 
severity due to the service-connected left 
knee disability, including due to 
compensating for pain in the left knee 
and/or abnormal weight bearing?

2. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


